DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 2, 2022 has been entered.
 
Status of the Claims
1.	This action is in reply to the Request for Continued Examination dated September 2, 2022.
2.	Claims 1-2, 6-8 and 11-24 are pending.
3.	Claims 1, 8, and 15 are currently amended.
4.	Claims 3-5 and 9-10 have been cancelled.

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
6.	Claims 1 and 8 are objected to because of the following informalities:    
Claim 1 recites in part:
 “providing, by an issuer of the first issuer, a service application that is accessed by each of a plurality computing devices”.  It appears that this should more properly read “…by each of a plurality of computing devices”  For purposes of examination, Examiner will assume that this is a typographical error and proceed accordingly, however if this was intended, there are antecedent basis issues that will be triggered. Appropriate correction is required.
“identifying, by the issuer server matching the information representing at least one of the currency recycler and the recipient account, with stored information representing a plurality of payment networks, a respective payment network” It appears that this should more properly read “…by the issuer server by matching the information…”  For purposes of examination, Examiner will assume this is an oversight and proceed accordingly, however appropriate correction is required.
Claim 8 recites in part:
“provide a service application that is access by each of a plurality of computing” in the first limitation.  It appears that this should more properly recite “…by each of a plurality of computing devices”  For purposes of examination the claim will be interpreted in this manner however appropriate correction is required.

Claim Interpretation – Broadest Reasonable Interpretation
7.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 1 recites "[a] method for facilitating cash-deposit transactions, the method comprising:”. The preamble of instant claim 8 recites: “a system for facilitating cash-deposit transaction, the system comprising:” The preamble of instant claim 15 recites: “[a] for facilitating cash-deposit transactions, the method comprising:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for facilitating cash-deposit transactions” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Similarly in the instant case, the following italicized limitations are expressing the intended result or intended use of a process step positively recited and are not given further weight:

As in Claim 1:
“transmitting, by the issuer server to a payment network server associated with the respective payment network for delivery to the acquirer server, the approval request”
 “initiating, by the issuer server, a credit of an amount equivalent to a value of the one or more currency bills to the recipient account based on the approval response, thereby facilitating the cash-deposit transaction”

As in Claim 8:
“transmit to a payment network server associated with the respective payment network for delivery to the acquirer server, the approval request”
“initiate a credit of an amount equivalent to a value of the one or more currency bills to the recipient account based on the approval response, thereby to facilitate the cash-deposit transaction.

As in Claim 15: 
The claim recites in part “…wherein a service application accessible on a customer device of the customer…”.  As a matter of interpretation, this means no more than the customer is able to access the service application.  

As in Claim 15: 
The claim recites in part: 
“rendering, by a currency recycler, a user interface to present a first option to a customer for performing a cash-deposit transaction at the currency recycler;”
“receiving, at the currency recycler in the user interface, a selection of the first option to perform cash-deposit transaction”; 
 “displaying, by the currency recycler, a second option on the user interface for approval from the customer for the cash-deposit transaction”

Applicant refers to various servers in the claims as amended. Applicant’s specification defines a server as follows:
“Server is a physical or cloud data processing system on which a server program runs.  The server may be implemented in hardware or software, or a combination thereof. In one embodiment, the server may be implemented in computer programs executing on programmable computers, such as personal computers, laptops, or a network of computer systems. The server may correspond to one of an acquirer server, a payment network server, or an issuer server.” (See Applicant Specification para 0033)

As any of the recited servers may in fact be implemented as software as per the specification, for purposes of examination, Examiner will assume that since they could be either hardware or software or a combination thereof that they may be software only.  If Applicant wishes for the various servers to be interpreted as hardware, they will need to specify that the servers are hardware in the claims.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 1-2, 6-8, 11-14 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment filed August 2, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 

As in Claim 1 (and substantially similar Claim 8):
“identifying, by the issuer server matching the information representing at least one of the currency recycler and the recipient account, with stored information representing a plurality of payment networks, a respective payment network”

There is no apparent matching of information with stored information disclosed in the specification.  The specification only notes that the issuer server identifies the payment network, however does not detail how that occurs.
Applicant is required to cancel the new matter in the reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-2, 6-8 and 11-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites in part “validating, by the issuer server, the machine-readable code by extracting information encoded in the machine-readable code, including an identifier representing the currency recycler, an amount of one or more currency bills received by the currency recycler from the user of the service application that is operating on the one of the plurality of computing devices, and information representing the recipient amount”.   There are multiple issues with limitation.
	The claim recites the limitation "the currency recycler" in this limitation.  There is insufficient antecedent basis for this limitation in the claim as there is no previous reference to a currency recycler as currently recited.   Further, the step presumes that the currency recycler has received currency bills from the user of the service application that is operating on the one of the plurality of computing devices and that a transaction code has been generated by the currency recycler and captured by the service application in response to submitting the currency bills and information representing a recipient account has been received, which has not been claimed actively.
Method steps should be written in the active tense as it eliminates ambiguity.  Usage of the past tense creates ambiguity concerning the scope of the claimed method. For example, actively claiming method steps indicates that the actual active performance of the method steps is within the scope of the claimed method. However, claiming method steps in the past tense can be interpreted as the method steps performed in the past are outside the scope of the claimed method. Alternatively stated, the scope of the claimed method are the active method steps which are building off a pre-existing state. The method steps performed for creation of the pre-existing state are outside the scope of the claimed invention.
The metes and bounds of the claim are unclear as to what is part of the recited method and what activity and information is being derived outside of the method and just being implied as being part of the method. Applicant is requested to positively recite the steps that are needed in order to make the method progress in the manner it appears that Applicant wishes to direct the claim.  
Claims 1 and 8 are rejected based upon a reference to a claim element that is variable. see Ex parte Brummer, 12 USPQ2d 1653 (BPAI 1989). Claims 1 and 8 each states “…an amount of one or more currency bills received by the currency recycler…” in the respective third limitations. Claim language fails to indicate what constitutes an “amount" As said an amount could be any the number of currency bills that were received to the currency recycler or the value of the currency bills that were received by the currency recycler, said claim limitation fails to establish any limitations upon the “currency bills”.  Further, the specification refers to an amount that is equivalent to a value of the currency bills.  This distinction becomes more important as the claim set proceeds as there could be different currencies submitted to the currency recycler and credited to the recipient accounts.  Appropriate clarification and correction is required.
In Claim 1, the claim recites in part “an identifier representing the currency recycler” and “the currency recycler represented in the machine-readable code”.  Based on the specification and the claims as amended, it is not clear what Applicant is referring to.  Is this referring to a location identifier, the virtual identifier or more than one virtual identifier. This issue becomes further complicated in Claim 23 where it is claimed that the machine-readable code includes a plurality of different identifiers, each respectively representing the currency recycler and each assigned by a respective payment network. Claim 8 has a substantially similar issue and is similarly rejected.
Claims 1, 8 and 15 also recite “information representing a recipient account” and then in dependent Claims 6 and 11 recites that the information representing the recipient account further includes a second identifier corresponding to the recipient account. It is unclear, as amended, what Applicant is attempting to communicate with the distinction between the two claimed identifiers.  Claim 19 has a similar issue as well, which is similarly confusing.
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  
The claim recites generating, by the currency recycler in response to the selection of the first option, a machine-readable code that includes a first identifier assigned to the currency recycler and a first amount equivalent to a value of the one or more currency bills received by the currency recycler for the cash-deposit transaction and then skips to receiving, by the currency recycler, an approval request from an acquirer server, the acquirer server receiving the approval request via a payment network from an issuer server, as a function of the issuer server identifying the payment network using information encoded in the machine-readable code and information representing a recipient account provided to the issuer server from a service application accessible on a customer device.  
There is no recitation of steps that communicate the machine-readable code from the service application to the issuer server, no validation or extraction of data from the machine-readable code that could enable the issuer server to identify the payment network, no sending of the information representing a recipient account from the service application to the issuer server, no active communication of the approval request based on the validation response, to the payment network server, and no active transmitting of the approval request from the payment network to the acquirer server.    Again, method steps should be written in the active tense as it eliminates ambiguity.  Usage of the past tense creates ambiguity concerning the scope of the claimed method. For example, actively claiming method steps indicates that the actual active performance of the method steps is within the scope of the claimed method. However, claiming method steps in the past tense can be interpreted as the method steps performed in the past are outside the scope of the claimed method. Alternatively stated, the scope of the claimed method are the active method steps which are building off a pre-existing state. The method steps performed for creation of the pre-existing state are outside the scope of the claimed invention.
The metes and bounds of the claim are unclear as to what is part of the recited method and what activity and information is being derived outside of the method and just being implied as being part of the method. Applicant is requested to positively recite the steps that are needed in order to make the method progress in the manner it appears that Applicant wishes to direct the claim.  
	Further, in reference to Claim 15, the claim recites that items are occurring as “a function of” activities.  This appears to be an attempt to allege that there is some sort of software programming which is not borne out by the specification.  Further, there appears to be no disclosure of functions used in this manner. Appropriate correction and clarification is required.
	Dependent Claims 2, 6-7, 11-14 and 16-24 are further rejected as based on a rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

10.            Claims 1-2, 6-8 and 11-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  
	Independent Claim 1 recites a method for facilitating cash-deposit transactions comprising providing an application that is accessed by each of a plurality of customers; in response to receiving a code and information representing a recipient account; validating the code by extracting the code information including an identifier, an amount of one or more currency bills received from the user and the information representing the recipient account; identifying a respective payment network by matching information with stored information representing a plurality of payment networks; generating an approval request for an acquirer associated with at least information in the code; 
transmitting the approval request for delivery to an acquirer; receiving, in response to the approval request, an approval response and initiating a credit of an amount equivalent to a value of the one or more currency bills to the recipient account based on the approval response, thereby facilitating the cash deposit transaction.
	Independent Claim 8 recites a system for facilitating cash-deposit transactions configured to provide an application accessed by each of a plurality of customers; in response to receiving the code and information representing a recipient account associated with a user; validate the code by extracting information from the code including an identifier, an amount of one or more currency bills received from the user and the information representing the recipient account; identify a respective payment network by matching information with stored information representing a plurality of payment networks; generate an approval request for an acquirer associated with at least information in the code; transmit the approval request for delivery to an acquirer; receive in response to the approval request, an approval response and initiate a credit of an amount equivalent to a value of the one or more currency bills to the recipient account based on the approval response, thereby to facilitate the cash-deposit transaction.
	Independent Claim 15 recites a method for facilitating cash-deposit transactions, the method comprising rendering a first option to a customer for performing a cash-deposit transaction; receiving a selection of the first option to perform the cash-deposit transaction; generating in response to the selection of the first option, a code that includes a first identifier and a first amount equivalent to a value of one or more currency bills received for the cash-deposit transaction, receiving an approval request from an acquirer, the acquirer receiving the approval request from an issuer by the issuer identifying the payment network using information from the code and information representing a recipient account provided to the issuer from a customer; displaying using the approval request, a second option for approval from the customer for the cash-deposit transaction; receiving from the customer, a selection of the second option; transmitting an approval response to the issuer for the cash-deposit transaction to the first issuer based on a selection of the second option by the customer wherein the first issuer initiates a credit of the first amount to the recipient account as a function of the approval response.
The series of steps recited in full above, for facilitating cash-deposit transactions describe a fundamental economic practice, a commercial and/or legal interaction and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity, which is an abstract idea.

ANALYSIS:
STEP 1:
Does the claimed invention fall within one of the four statutory categories of invention (process, machine, manufacture or composition matter?  

Yes, the claimed invention discloses methods and a system claim for facilitating cash-deposit transactions via a series of steps (as disclosed above in full).

STEP 2A:
Prong One: Does the Claim Recite A Judicial Exception (An Abstract Idea, Law of Nature or Natural Phenomenon)?   (If Yes, Proceed to Prong Two, If No, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material)

As recited above, the series of steps for facilitating cash-deposit transactions describe a fundamental economic practice, a commercial and/or legal interaction and/or managing personal behavior or relationships or interactions between people and are thus grouped as certain methods of organizing human activity, which is an abstract idea.
Claim 1 recites an issuer server, a plurality of computing devices, a service application, a machine-readable code, a currency recycler, an acquirer server and a payment network server, 
Claim 8 recites an issuer server, a service application, a plurality of computing devices, 
a machine-readable code, a currency recycler, an acquirer server, and a payment network server. 
Claim 15 recites a currency recycler, a user interface, a machine-readable code, an acquirer server, an issuer server, a service application and a customer device.
The claims recite an issuer server,  a plurality of computing devices, an acquirer server, a customer device, a payment network server and a currency recycler and are applying generic computer components to the recited abstract limitations.  The recited service application, a machine-readable code and user interface appear to be software. (Step 2A – Prong 1: YES, the claims are abstract)
Prong Two: Does the Claim Recite Additional Elements That Integrate The Judicial Exception Into A Practical Application of the Exception?  (If Yes, the claim is not directed to a judicial exception and qualifies as subject matter patent eligible material.  If No, Proceed to Step 2B)

The claims do not include additional elements that integrate the judicial exception into a practical application of the exception because the claims do not provide improvements to another technology or technical field, improvements to the functioning of the computer itself, are not applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, are not applying the judicial exception with, or by use of a particular machine, are not effecting a transformation or reduction of a particular article to a different state or thing, and are not applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In particular, the claims only recite an issuer server, a plurality of computing devices, an acquirer server, a customer device, a payment network server, a currency recycler, a service application, machine-readable code and user interface which are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.    Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Therefore, Claims 1, 8 and 15 are directed to an abstract idea without a practical application.  (Step 2A – Prong 2: No, the additional claimed elements are not integrated into a practical application)

STEP 2B: If there is an exception, determine if the claim as a whole recites significantly more than the judicial exception itself.

The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity: i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii) performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii) electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv) storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; v) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and vi) a web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). (MPEP §2106.05(d)(II))
This listing is not meant to imply that all computer functions are well‐understood, routine, conventional activities, or that a claim reciting a generic computer component performing a generic computer function is necessarily ineligible. Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). On the other hand, courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic. (MPEP §2106.05(d)(II) – emphasis added)
Below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014); identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (MPEP 2106.05(d))
Here, the steps are receiving or transmitting data over a network; performing repetitive calculations; storing and retrieving information in memory and electronically scanning or extracting data– all of which have been recognized by the courts as well-understood, routine and conventional functions.
The claims are directed to an abstract idea with additional generic computer elements that do not add meaningful limitations to the abstract idea because they require no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities previously known in the industry.  
For the next step of the analysis, it must be determined whether the limitations present in the claims represent a patent-eligible application of the abstract idea.  A claim directed to a judicial exception must be analyzed to determine whether the elements of the claim, considered both individually and as an ordered combination are sufficient to ensure that the claim as a whole amounts to significantly more than the exception itself.  
 For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of “well-understood, routine, [and] conventional activities previously known to the industry.” Further, “the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.” 
Applicant’s specification discloses at least the following:
“FIG. 1 is a block diagram that illustrates an exemplary embodiment 100 in which various embodiments of the present invention are practiced. The environment 100 includes a first customer 102 in possession of a customer device 104. The environment 100 further includes a currency recycler 106, an acquirer server 108, a payment network server 110, a first issuer server 112, and a second issuer server 114. The customer device 104, the currency recycler 106, the acquirer server 108, the payment network server 110, the first issuer server 112, and the second issuer server 114 may communicate with each other by way of a communication network 116 or through separate communication networks established therebetween.” (See Applicant Specification paragraph 34)

“The customer device 104 is a communication device of the first customer 102. Examples of the customer device 104 include a smartphone, a personal computer, a tablet, a phablet, or the like. The customer device 104 is used by the first customer 102 to access a service application 118. The service application 118 may be a mobile application installed on the customer device 104 or a web application accessible by a browser installed on the customer device 104. The service application 118 facilitates cash-deposit transactions as currency recyclers (such as currency recycler 106) and various other types of financial transactions such as purchases, fund transfers or the like.” (See Applicant Specification paragraph 36)

“The currency recycler 106 is a terminal device that facilitates transactions, such as cash-deposit transactions, cash-withdrawal transactions, or the like. The currency recycler 106 is operated by an acquirer, such as a first acquirer associated with the acquirer server 108. The currency recycler is assigned virtual identifiers (virtual IDs) by various payment networks supported by the currency recycler 106. For the sake of simplicity and without limiting the scope of the invention, it is assumed that the currency recycler 106 is assigned first through third virtual IDs by first through third payment networks, respectively. The first payment network is associated with the payment network server 110. The currency recycler 106 dynamically generates a transaction code when the first customer 102 submits currency bills or coins to the currency recycler 106 to perform a cash-deposit transaction. Examples of the transaction code include, a numeric code, an alphanumeric code, a pictorial code (e.g., a bar code or a QR code), or the like.  For the sake of simplicity, it is assumed that the transaction code is a QR code. The QR code generated by the currency recycler 106 has encoded therein, various identifiers of the currency recycler 106 (i.e., the first through third virtual IDs) and a value of the currency bills deposited by the first customer 102. The QR code may also have encoded therein, information pertaining to currency of the currency bills, a location identifier (such as a country code, an address, a city name, or the like) of the currency recycler 106, a checksum, a merchant classification code (MCC) of the currency recycler 106 or the like.” (See Applicant Specification paragraph 37)

“FIG. 12 is a block diagram that illustrates system architecture of a computer system 1200, in accordance with an embodiment of the present invention. An embodiment of present invention, or portions thereof, may be implemented as computer readable code on the computer system 1200. In one example, the customer device 104, the currency recycler 106, the acquirer server 108, the payment network server 110, the first issuer server 112, and the second issuer server 114 of FIG. 1 may be implemented in the computer system 1200 using hardware, software, firmware, non-transitory computer-readable media having instructions stored thereon, or a combination thereof and may be implemented in one or more computer systems or other processing systems. Hardware, software, or any combination thereof may embody modules and components used to implement the methods of FIGS 8A-8C, 9A, 9B, 10 and 11.” (See Applicant Specification paragraph 106)

“The computer system 1200 includes a processor 1202 that may be a special-purpose or general-purpose processing device. The processor 1202 may be a single processor, multiple processors, or combinations thereof. The processor 1202 may have one or more processor cores. In some example, the processor 1202 is an octa-processor. The processor 1202 may be connected to a communication infrastructure 1204 such as a bus, message queue, multi-core message-passing scheme, and the like. The computer system 1200 may further include a main memory 1206 and a secondary memory 1208. Examples of the main memory 1206 may include RAM, ROM, and the like. The secondary memory 1208 may include a hard disk drive or a removable storage drive, such as a floppy disk drive, a magnetic tape drive, a compact disc, an optical disk drive, a flash memory, and the like. The removable storage drive may read from and/or write to a removable storage device in a manner known in the art. In one example, if the removable storage drive may be a compact disc. In an embodiment, the removable storage unit may be a non-transitory computer-readable recording media.” (See Applicant Specification paragraph 107)

“The computer system 1200 further includes an input/output (I/O) interface 1210 and a communication interface 1212. The I/O interface 1210 includes various input and output devices that are configured to communicate with the processor 1202. Examples of the input devices may include a keyboard, a mouse, a joystick, a touchscreen, a microphone, and the like. Examples of the output devices may include a display screen, a speaker, headphones, and the like. The communication interface 1212 may be configured to allow data to be transferred between the computer system 1200 and various devices that are communicatively coupled to the computer system 1200. Examples of the communication interface 1212 may include a modem, a network interface, i.e., an Ethernet card, a communication port, and the like. Data transferred via the communication interface 1212 may correspond to signals, such as electronic, electromagnetic, optical, or other signals as will be apparent to a person skilled in the art. The signals may travel via a communication channel (not shown) which may be configured to transmit the signals to devices that are communicatively coupled to the computer system 1200. Examples of the communication channel may include, but are not limited to, cable, fiber optics, a phone line, a cellular phone link, a radio frequency link, and the like.” (See Applicant Specification paragraph 108)

“Computer program medium and computer usable medium may refer to memories, such as the main memory 1206 and the secondary memory 1208, which may be a semiconductor memory such as a DRAM. These computer program mediums may provide data that enables the computer system 1200 to implement the methods illustrated in FIGS. 8A-8C, 9A, 9B, 10 and 11. In an embodiment, the present invention is implemented using a computer implemented application, the computer system 1200 using the removable storage drive or the hard disc drive in the secondary memory 1208, the I/O interface 1210, or the communication interface 1212.” (See Applicant Specification paragraph 109)

Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  The collective functions appear to be implemented using conventional computer systemization.
                The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Upon reconsideration of the indicia noted under Step 2A in concert with the Step 2B considerations, the additional claim element(s) amounts to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim does not provide an inventive concept significantly more than the abstract idea.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The independent claims 1, 8 and 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent Claims 2, 6-7, 11-14 and 16-24 further define the abstract idea that is presented in the respective independent Claims 1, 8 and 15 and are further grouped as certain methods of organizing human activity and are abstract for the same reasons and basis as presented above.  No additional hardware components other than those found in the respective independent claims is recited, thus it is presumed that the claim is further utilizing the same generic systemization as presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application of the exception or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   
               Therefore, the dependent claims are also directed to an abstract idea.
Thus, Claims 1-2, 6-8 and 11-24 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Prior Art of Record Not Currently Relied Upon
Laracey (US PG Pub. 2012/0160912) (“Laracey”) – Laracey discloses his invention as to systems and method for a customer to use a mobile device to conduct ATM transactions with an ATM device by interacting with the ATM device and the ATM application on the mobile device. (See Laracey para 17)  In an example transaction a customer may authenticate themselves to an ATM application on the mobile device and then operate the mobile device and the ATM to cause a token or code associated with the ATM device and the current transaction to be completed by capturing a token or code associated with the ATM device. (See Laracey paras 17-18)
Osterberg et. al. (US PG Pub. 2007/0210149) (“Osterberg”) - Osterberg discloses his invention as to a cash deposit apparatus with a first cash processing unit capable of performing a first cash deposit transacting involving receiving a first cash from a user and processing the first cash so as to determine a value of the first cash and a second cash processing unit capable of performing a second cash deposit transaction involving receiving second cash from the same user and processing the second cash so as to determine a value of the second cash. (See Osterberg Abstract)
Lucia Specogna et al. (US 2016/0189123) (“Lucia”) – discloses her invention as to systems, methods and computer-readable media for providing a cardholder with a token corresponding to a card account identifier for temporary use in emergency situations in which an existing card account identifier has bene potentially compromised or as a result of theft or loss misappropriated. (See Lucia Abstract)

Response to Arguments
Applicant's arguments filed August 2, 2022 have been fully considered but they are not persuasive. 

As to the 101 Rejections:
Applicant has made extensive amendments to the independent claims and the rejection in chief has been updated to reflect the current claim set.
Applicant disagrees with the Office’s characterization of the claimed invention as directed to organizing human activity and that the conclusion that the claims are directed to an unpatentable abstract idea. (See Applicant’s Arguments dated 08/02/2022, page 8) Examiner disagrees.  As previously and as currently presented, the claims are properly classified in the category of organizing human activity as fully disclosed in the rejection in chief.
Examiner has reviewed Applicant’s arguments and the amendments made as to the additional technological elements added to the claims presented.  (Id. at pages 9-11)  At present, there is a lack of clarity as to the nature of the servers recited based on the Applicant’s definition of server (as described further in the Claim interpretation section, above)  Further, the claims appear to be missing some connective elements and not positively reciting other elements that would clarify the nature of the communications between various components of the proposed system.  There are also pending 112 issues that will impact the 101 analysis.
	As to Applicant’s argument that the claimed invention provides secure and private access to information isolated accounts and devices that go beyond merely organizing human activity and that the invention provides technological improvements over known systems and recites a new organization and technological implementation that provides for improvements in computing technology and operations Examiner further disagrees. (Id. at pages 10-11) The disclosure does not appear to bear out these assertions. The specification indicates that the present invention offers a fast, convenient and secure method to load digital wallets and bank accounts where the digital wallets may be of various types. (See Applicant Specification paragraph 111)  At this time the 101 rejection is maintained.

As to the 103 Rejections:
There is currently no prior art rejection being applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693 
September 24, 2022